Case 18-05030   Doc 5   Filed 01/03/19   Entered 01/07/19 16:20:40   Desc Main
                           Document      Page 1 of 6
Case 18-05030   Doc 5   Filed 01/03/19   Entered 01/07/19 16:20:40   Desc Main
                           Document      Page 2 of 6
Case 18-05030   Doc 5   Filed 01/03/19   Entered 01/07/19 16:20:40   Desc Main
                           Document      Page 3 of 6
Case 18-05030   Doc 5   Filed 01/03/19   Entered 01/07/19 16:20:40   Desc Main
                           Document      Page 4 of 6
Case 18-05030   Doc 5   Filed 01/03/19   Entered 01/07/19 16:20:40   Desc Main
                           Document      Page 5 of 6
Case 18-05030   Doc 5   Filed 01/03/19   Entered 01/07/19 16:20:40   Desc Main
                           Document      Page 6 of 6
